The Honorable Bobby G. Newman State Representative Post Office Box 52 Smackover, Arkansas 71762-0052
Dear Representative Newman:
This is in response to your request for an opinion on the following questions: Can a nonresident of Arkansas legally attend a public school in Arkansas and, if so, under what conditions may the nonresident do so?
Currently pending in Pulaski County Chancery Court is the case of Hallv. Tucker et al., No. 94-5299. The issues raised in this lawsuit will most likely have a direct bearing on the questions raised in your request. This office cannot issue opinions on matters currently involved in litigation and I therefore regret that I am unable to respond to your request.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh